        Case 1:21-cv-03723-GBD-SN Document 9 Filed 05/25/21 Page 1 of 2




                                  COMMONWEALTH OF PENNSYLVANIA
                              OFFICE OF ATTORNEY GENERAL
 JOSH SHAPIRO
ATTORNEY GENERAL




                                         May 25, 2021

                                                                            Litigation Section
                                                                    th
                                                                 15 Floor, Strawberry Square
                                                                        Harrisburg, PA 17120
                                                                        Phone (717) 712-2037
                                                                   akorn@attorneygeneral.gov
Magistrate Judge Sarah Netburn
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    Rosemary Scott Sumter Saw Creek, et al. v. Jessica Keith, et al.
              21cv3723 (GBD) (SN) (S.D.N.Y.)

Dear Judge Netburn:

        I am counsel to Defendant Jessica Keith in the above-captioned matter and I write
concerning the deadline for Ms. Keith to respond to the Complaint. The Pennsylvania
Department of Human Services received the Complaint on May 7, 2021 and the Summons states
that a response by Ms. Keith is due within 21 days (assuming that service was proper). I was
assigned as counsel to Ms. Keith earlier today and respectfully request an additional 28 days for
Ms. Keith to respond to the Complaint. At this time, Ms. Keith plans on moving to dismiss the
Complaint on multiple grounds, including for lack of personal jurisdiction and pursuant to the
abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971) since the relief sought by
Plaintiffs would interfere with an ongoing Pennsylvania state criminal proceeding pending in the
Pike County Court of Common Pleas.



                                            Respectfully submitted,

                                            /s/ Alexander T. Korn
                                            ALEXANDER T. KORN
                                            Deputy Attorney General
        Case 1:21-cv-03723-GBD-SN Document 9 Filed 05/25/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I, Alexander T. Korn, Deputy Attorney General for the Commonwealth of Pennsylvania,
Office of Attorney General, hereby certify that on May 26, 2021, I caused to be served a true and
correct copy of the foregoing letter motion to Magistrate Judge Sarah Netburn to the following:

VIA FIRST CLASS MAIL

Saw Creek and Pine Ridge Indian Communities Tribal Counsel
Attn: Rosemary Scott Sumter
1735 Madison Avenue #13E
New York, New York 10029
